Citation Nr: 1217791	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  06-35 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total rating by reason of individual unemployability. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Dale Roberts, Deborah Roberts 


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Los Angeles, California.

The Veteran's electronic claims file on Virtual VA was reviewed in connection with this appeal. 

In July 2005, the RO denied entitlement to special monthly pension.  The Veteran thereafter filed a notice of disagreement.  In October 2006, the RO, without ever addressing the question of entitlement to special monthly compensation in a rating decision issued a statement of the case addressing entitlement to special monthly compensation.  In a VA Form 9 dated in October 2006 the Veteran filed a substantive appeal addressing the denial of entitlement to aid and attendance based on special monthly compensation.  Again, the Board is compelled to note that no rating decision was ever promulgated addressing the issue of entitlement to special monthly compensation.  It is clear that the Veteran, who has a combined 80 percent rating, is seeking entitlement to special monthly compensation.  Without a rating decision, however, the Board cannot exercise jurisdiction over the issue of entitlement to special monthly compensation, and the Board has no option other than to refer the claim of entitlement to special monthly compensation to the agency of original jurisdiction (AOJ) for appropriate action.  38 U.S.C.A. §§ 7104, 7105 (West 2002).

The Veteran testified before the undersigned Veterans Law Judge at a March 2012 hearing.

At his March 2012 hearing the Veteran raised the issues of entitlement to service connection for bronchitis and sinusitis, a skin disorder (actinic keratosis), and right knee and back disorders secondary to diabetes mellitus type 2.  These issues also have not been adjudicated by the AOJ and the Board does not have jurisdiction over them.  Therefore, they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is unable to work due to his service connected diabetes and its complications.  

The Veteran is presently service connected for diabetes, rated 40 percent disabling; peripheral neuropathy of the left lower extremity, rated 20 percent disabling; peripheral neuropathy of the right lower extremity, rated 20 percent disabling; hypertension, rated 10 percent disabling; peripheral neuropathy, right upper extremity rated 10 percent disabling; peripheral neuropathy, left upper extremity, rated 10 percent disabling; and diabetic retinopathy with cataracts, rated noncompensably disabling.  His combined disability rating is 80 percent.  Due to his diabetes, the appellant reports that his activities are restricted and that he experiences unpredictable bouts of hypoglycemia which are treated with juice, food, or glucose.  He has caregivers who prepare his food, administer his medications and insulin, and monitor him for hypoglycemic attacks. 

The Veteran also suffers from residuals of a nonservice connected traumatic brain injury.  This injury was incurred during a motor vehicle accident in the 1970s.  Following the injury the Veteran was in a coma for four months before returning to consciousness.  He had to learn to walk and talk again.  He has memory problems, as well as residual left sided weakness due to the traumatic brain injury.  A March 2006 VA examination indicated that the Veteran had been unemployed for more than 20 years due to the effects of the traumatic brain injury.  A form submitted by a private physician in support of the claim for aid and attendance indicated that as a result of neurological sequela due to closed head trauma the Veteran was unable to perform his activities of daily living without assistance.  VA treatment records show that the Veteran was treated by a speech pathologist for treatment of mild cognitive linguistic deficits consistent with a traumatic brain injury and that he continued to struggle with attention and memory. 

It is clear that the Veteran is not employable at this time.  What is not clear is whether the symptoms of his service connected disorders alone, to include diabetes and complications of diabetes, prevent him from working.  The Veteran has serious nonservice connected deficits related to his nonservice connected traumatic brain injury which also affect his employability.  Hence, a VA examination is necessary in order to try to determine whether the Veteran's service connected disabilities alone, without consideration of sequelae of the non-service connected traumatic brain injury, prevent him from working.

Moreover, as noted in the introduction, the Veteran has claimed entitlement to service connection for several new disabilities.  These new claims must be adjudicated prior to entering a decision on individual unemployability because determining whether a Veteran is eligible for a total disability evaluation based on individual unemployability due to service connected disorders involves consideration of all of service connected disabilities.  38 C.F.R. § 4.16 (2011).  Thus, VA must first determine what disorders are service connected.

Accordingly, the case is REMANDED for the following action:

1.  After conducting all necessary development the RO must adjudicate the claims of entitlement to service connection for bronchitis and sinusitis, a skin disorder to include actinic keratosis, and right knee and back disorders secondary to diabetes mellitus type 2.  The RO must also adjudicate the question of entitlement to special monthly compensation based on a need for aid and attendance due to service connected disorders alone.  The Veteran is hereby informed that the Board does not currently have jurisdiction over these issues.  If any of these claims are denied by the RO the Board cannot exercise appellate jurisdiction absent a timely perfected appeal filed in accordance with 38 U.S.C.A. §§ 7104, 7105 (West 2002).

2.  Thereafter, the RO must schedule the Veteran for a VA examination to determine the effect of his service connected disabilities alone on his ability to maintain gainful employment.  The examiner must be provided access to the appellant's claims folder, a copy of this remand, and to virtual VA.  The examiner must identify the range of dates of any medical records reviewed on virtual VA.  The examiner must set forth the functional limitations that the Veteran experiences due to all service connected disorders to include diabetes, peripheral neuropathy, hypertension, and diabetic retinopathy with cataracts, and explain how these disabilities alone would limit or otherwise affect his occupational functioning.  (If the RO service connects any disorder in response to instruction number one, the examiner must consider the impact of that disorder as well.)  The examiner must attempt to differentiate between limitations that are caused by residuals of traumatic brain injury and limitations caused by the Veteran's service connected disabilities alone.  If the limitations caused by each cannot be distinguished the examiner must so state and explain why.  The examiner must express whether the Veteran's service connected disabilities alone are of such severity as to prevent him from working and, if not, identify what residual occupational functioning he would have absent consideration of the non-service connected traumatic brain injury.  

3.  After receiving the examiner's report the RO must ensure that the report is in complete compliance with the terms of this remand.  The RO must ensure that the examiner has identified the range of dates of any records reviewed on virtual VA.  Then, after completing any other necessary development, the RO must readjudicate the Veteran's claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



